Dove, J. Raymon A. Oberlander, claimant, presented his statement in the amount of $84.78 to the Department of Financial Institutions for expenses incurred by him for travel, meals, and lodging from April 26, 1965 to June 8, 1965, in connection with his services as a member of the Board of Credit Union Advisers. Claimant had prepared and filed with the Department of Financial Institutions a travel voucher for said amount, but payment of the claim was refused for the reason that the funds appropriated for the Department of Financial Institutions for such payment had lapsed. A Departmental Report was filed admitting that claimant is a member of the Board of Credit Union Advisers, and that he was entitled to be reimbursed for his incidental expenses. Subsequently a stipulation was entered into between claimant and the Attorney General of the State of Illinois,, which found that claimant had expended the amount of $84.78 for travel, meals, and lodging in connection with his services as a member of the Board of Credit Union Advisers, and that he was entitled to be reimbursed in that amount. It appears that the sole reason for not paying claimant was that the appropriation for the 73rd biennium had lapsed. Claimant is hereby awarded the sum of $84.78.